Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed 03/20/2020.
Claims 1, 10-12, 15, 18, 19, 22, 25, 26, and 29-40 are now pending in the present application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710229636.7, filed on 01/10/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710671248.4, filed on 08/08/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201810142604.8, filed on 02/11/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201711138388, filed on 11/16/2017.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020, 10/10/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 12, 29, 30, 34, 39  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200067690 (62464384) in view of 20190372696 (62460103).
Regarding to claim 1, 20200067690 teaches a method for access to Narrowband Internet of Things (NB IoT), comprising:

receiving, on the anchor carrier, a master information block (MIB) associated with a narrow band signals (e.g., the narrowband primary synchronization signal (NPSS), the narrowband secondary synchronization signal (NSSS), the master information block-narrow band (MIB-NB), and system information block type1-nb (SIB1-NB)) are transmitted) [see Paragraph 0147] [see Page 20, 62464384, Page 28]; and
receiving, on a non-anchor carrier, a system information block (SIB) associated with the narrow band based on scheduling information in the MIB (If the number of reserved bits is not sufficient, information about the type-C TDD guard-band non-anchor carrier configuration may be transmitted by being divided into the reserved bits of the MIB-NB and the SIB) [see Paragraphs 0245 & 0247 & 0249].
However, 20200067690 does not explicitly teach wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB.

wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB (a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB) [see Paragraph 0271 and Table 16] [see Table 14, 62460103].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200067690 in view of 20190372696 because 20190372696 suggests that according to embodiments of the present invention, a terminal and a base station may transmit and receive NPSS and NSSS through an anchor carrier, while transmitting and receiving signals through a non-anchor carrier in SIB1-NB.

Regarding to claim 10, 20200067690 teaches a user equipment (UE) for access to Narrowband Internet of Things (NB IoT), comprising: a transceiver; and a processor configured to:

receiving, on the anchor carrier, a master information block (MIB) associated with a narrow band signals (e.g., the narrowband primary synchronization signal (NPSS), the narrowband secondary synchronization signal (NSSS), the master information block-narrow band (MIB-NB), and system information block type1-nb (SIB1-NB)) are transmitted) [see Paragraph 0147] [see Page 20, 62464384, Page 28]; and
receiving, on a non-anchor carrier, a system information block (SIB) associated with the narrow band based on scheduling information in the MIB (If the number of reserved bits is not sufficient, information about the type-C TDD guard-band non-anchor carrier configuration may be transmitted by being divided into the reserved bits of the MIB-NB and the SIB) [see Paragraphs 0245 & 0247 & 0249].
However, 20200067690 does not explicitly teach wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB.

wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB (a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB) [see Paragraph 0271 and Table 16] [see Table 14, 62460103].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200067690 in view of 20190372696 because 20190372696 suggests that according to embodiments of the present invention, a terminal and a base station may transmit and receive NPSS and NSSS through an anchor carrier, while transmitting and receiving signals through a non-anchor carrier in SIB1-NB.

Regarding to claim 11, 20200067690 teaches a method for configuring access to Narrowband Internet of Things (NB IoT), comprising:

Transmitting, to the UE on  the anchor carrier, a master information block (MIB) associated with a narrow band signals (e.g., the narrowband primary synchronization signal (NPSS), the narrowband secondary synchronization signal (NSSS), the master information block-narrow band (MIB-NB), and system information block type1-nb (SIB1-NB)) are transmitted) [see Paragraph 0147] [see Page 20, 62464384, Page 28]; and
receiving, on a non-anchor carrier, a system information block (SIB) associated with the narrow band, wherein the MIB includes scheduling information for the SIB (If the number of reserved bits is not sufficient, information about the type-C TDD guard-band non-anchor carrier configuration may be transmitted by being divided into the reserved bits of the MIB-NB and the SIB) [see Paragraphs 0245 & 0247 & 0249].
However, 20200067690 does not explicitly teach wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB.

wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB (a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB) [see Paragraph 0271 and Table 16] [see Table 14, 62460103].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200067690 in view of 20190372696 because 20190372696 suggests that according to embodiments of the present invention, a terminal and a base station may transmit and receive NPSS and NSSS through an anchor carrier, while transmitting and receiving signals through a non-anchor carrier in SIB1-NB.

Regarding to claim 12, 20200067690 teaches a base station for configuring access to a Narrowband Internet of Things (NB IoT), comprising:
A transceiver; and a processor configured to:

Control the transceiver to transmit, to the UE on  the anchor carrier, a master information block (MIB) associated with a narrow band signals (e.g., the narrowband primary synchronization signal (NPSS), the narrowband secondary synchronization signal (NSSS), the master information block-narrow band (MIB-NB), and system information block type1-nb (SIB1-NB)) are transmitted) [see Paragraph 0147] [see Page 20, 62464384, Page 28]; and
receiving, on a non-anchor carrier, a system information block (SIB) associated with the narrow band, wherein the MIB includes scheduling information for the SIB (If the number of reserved bits is not sufficient, information about the type-C TDD guard-band non-anchor carrier configuration may be transmitted by being divided into the reserved bits of the MIB-NB and the SIB) [see Paragraphs 0245 & 0247 & 0249].
However, 20200067690 does not explicitly teach wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB.

wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB (a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the SIB) [see Paragraph 0271 and Table 16] [see Table 14, 62460103].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200067690 in view of 20190372696 because 20190372696 suggests that according to embodiments of the present invention, a terminal and a base station may transmit and receive NPSS and NSSS through an anchor carrier, while transmitting and receiving signals through a non-anchor carrier in SIB1-NB.

Regarding to the claim 29, 20200067690 further teaches identifying a LTE system bandwidth based on the MIB; and determining an offset between the anchor carrier and 
Regarding to claim 30, 20200067690 further teaches identifying whether the anchor carrier is in a guardband based on the MIB; and identifying whether the non-anchor carrier is in another guardband opposite to the guardband based on the MIB [see Paragraphs 0145 & 0163 & 0182 & 0184].

Regarding to claim 34, 20200067690 further teaches wherein the MIB includes information for indicating a LTE system bandwidth, and wherein an offset between the anchor carrier and the non-anchor carrier is determined as a predetermined frequency value based on the LTE system bandwidth [see Paragraphs 0145 & 0163 & 0182 & 0184].

Regarding to the claim 39, 20200067690 further teaches wherein the MIB includes information for indicating a LTE system bandwidth, and wherein an offset between the anchor carrier and the non-anchor carrier is determined as a predetermined frequency value based on the LTE system bandwidth [see Paragraphs 0145 & 0163 & 0182 & 0184].

Allowable Subject Matter
Claims 15, 18, 19, 22, 25, 26, 31, 32, 33, 35, 36, 37, 38, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUONG T HO/Examiner, Art Unit 2412